330 F.2d 955
John P. GOODE, Appellant,v.MORGAN PIPE HAULERS, INC., Appellee.
No. 9291.
United States Court of Appeals Fourth Circuit.
Argued April 14, 1964.
Decided April 20, 1964.

William D. Martin, III, Bedford, Va. (Padgett, Martin & Garrett, Bedford, Va., on the brief), for appellant.
John H. Thornton, Jr., Roanoke, Va. (William B. Poff, and Woods, Rogers, Muse & Walker, Roanoke, Va., on the brief), for appellee.
Before SOBELOFF, Chief Judge, and BOREMAN and J. SPENCER BELL, Circuit Judges.
PER CURIAM:


1
Plaintiff brought his action to recover damages for personal injuries sustained as the result of a collision between his small truck which he was driving and the defendant's large tractor-trailer. The accident occurred as the defendant's vehicle was being operated in a westerly direction on a heavily traveled highway. The plaintiff, proceeding in a northerly direction, approached said highway from a secondary road, intending to cross the main highway where the two roads intersect. Plaintiff drove his truck into the left side of the tractor-trailer as the latter vehicle was proceeding through the intersection.


2
At the conclusion of all the evidence, the District Court directed the jury to return a verdict for the defendant, holding as a matter of law that the plaintiff was guilty of such contributory negligence as to bar recovery. Plaintiff's subsequent motion to set aside the verdict and to grant a new trial was denied.


3
We have carefully examined the record and, viewing the evidence in the light most favorable to the plaintiff, we reach the inescapable conclusion that the trial judge committed no error in taking the case from the jury.


4
Affirmed.